W.C. FALKENHEINER, Judge Pro Tern.
This case was consolidated for trial and appeal in this court with the case of Hicks v. Hicks, 488 So.2d 280, (La.App.3d Cir. 1986), in which we have rendered a separate opinion on this date. A separate record bearing the caption as indicated above was filed in this court and was assigned our docket number 85-231. Joni A. Hicks filed no appeal, but the appeal filed by Terry J. Hicks bore the captions and trial court docket numbers of both cases. Technically, this case is on appeal as well as the companion case bearing our docket number 85-230. Inasmuch as we granted a divorce in appeal number 85-230 to Terry J. Hicks, we necessarily reject the demand for a divorce in favor of Joni A. Hicks.
For the reasons set forth in Terry J. Hicks v. Joni Sandifer Hicks, referred to in the first paragraph above, we remand the issue of custody to the trial court for further proceedings as specified in the companion case.
The costs of this appeal are assessed to Joni Sandifer Hicks.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.